Decision after fair hearing before New York State Office of Temporary and Disability Assistance, dated December 10, 2003, which affirmed the determination of the New York City Human *485Resources Administration as to violation of the Public Assistance and Food Stamp programs, and directed the Administration to disqualify petitioner from the Public Assistance Program for 12 months and from the Food Stamp Program for one year, unanimously confirmed, the petition denied and the CPLR article 78 proceeding (transferred to this Court by order of the Supreme Court, New York County [Faviola A. Soto, J.], entered July 1, 2004) dismissed, without costs.
In light of substantial evidence supporting the administrative determination that petitioner intentionally violated the Public Assistance and Food Stamp programs by failing to report that she and her daughter were employed during the relevant time period (see Matter of Williams v Perales, 156 AD2d 697 [1989]), there is no basis for disturbing that ruling (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]). Concur—Mazzarelli, J.P., Andrias, Marlow, Williams and Sweeny, JJ.